DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2021 has been entered.

Response to Arguments
2.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed December 2, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive in view of the amendments to the claims.  The previous 35 U.S.C. 103 rejections of claims 22, 24-26, 28-32, 24-36, and 38-42 have been withdrawn. 

Allowable Subject Matter
3.	Applicant had previously cancelled claims 1-21, 23, and 33, and has canceled claims 29 and 39.  
4.	Claims 22, 24-28, 30-32, 34-38, and 40-42 are allowed.
5.	Claims 22, 24-28, 30-32, 34-38, and 40-42 are renumbered.
6.	The following is an examiner’s statement of reasons for allowance:
Claim 22 is allowed because the closest prior art, Sargent (U.S. Pat. Pub. 2016/0112216) fails to anticipate or render obvious a method at a server for maintenance scheduling for a moving platform, the method comprising: determining a road surface based on supplemental data, the road surface indicating whether a road is paved or not paved; processing the sensor data, the processing using the road surface to filter the sensor data; and updating a maintenance schedule based on the processing, wherein the processing detects an improvement in the performance of the at least one component from 
Claim 32 is allowed because the closest prior art, Sargent (U.S. Pat. Pub. 2016/0112216) fails to anticipate or render obvious a server for maintenance scheduling for a moving platform, the server comprising wherein the processor is configured to: determine a road surface based on supplemental data, the road surface indicating whether a road is paved or not paved; process the sensor data, the processing using the road surface to filter the sensor data; and update a maintenance schedule based on the processing; wherein the processing detects an improvement in the performance of the at least one component from the sensor data indicating maintenance has been performed on the at least one component, in combination with the rest of the claim limitations as claimed and defined by the Applicant.  
Claim 42 is allowed because the closest prior art, Sargent (U.S. Pat. Pub. 2016/0112216) fails to anticipate or render obvious a non-transitory computer readable medium for storing instruction code, which, when executed by a processor on a server are configured for maintenance scheduling for a moving platform, the instruction code causing the processor to: determine a road surface based on supplemental data, the road surface indicating whether a road is paved or not paved; process the sensor data, the processing using the road surface to filter the sensor data; and update a maintenance schedule based on the processing; wherein the processing detects an improvement in the performance of the at least one component from the sensor data indicating maintenance has been performed on the at least one component, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        12/15/2021